Citation Nr: 1136106	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  03-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to February 1980, for which period he received an honorable discharge.  He also had active military service from February 1980 to April 1982, for which period he received a bad conduct discharge by reason of a sentence of general court-martial.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2002 RO rating decision in which the RO denied the Veteran's petition to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD, on the basis that new and material evidence had not been received.  In April 2002, the Veteran filed a Notice of Disagreement (NOD).  A Statement of the Case (SOC) was issued in December 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2003.

In April 2004, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In August 2004, the Board remanded the claim on appeal to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further action.  After completing further action, the AMC determined that new and material evidence had been received to reopen the claim, but denied the claim for service connection on the merits (as reflected in a June 2005 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In June 2006, the Board also reopened the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's actions).  The Board then remanded the claim for service connection, on the merits, to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested action, the AMC continued to deny the claim (as reflected in a March 2008 SSOC) and returned this matter to the Board for further appellate consideration.

In November 2008, the Board denied the claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed the November 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court issued a memorandum decision vacating the Board's decision and remanding the claim to the Board for further proceedings consistent with Court's order.  

The Board notes that, while the Veteran previously was represented by Veterans of Foreign Wars of the United States, in August 2010-during the pendency of the claim on appeal-the Veteran granted a power-of-attorney in favor of a private attorney with regard to this matter.  The Veteran's attorney has submitted evidence and written argument on his behalf.  The Board has recognized the change in representation.

As a final preliminary matter, the Board notes that, after issuance of the March 2008 SSOC, the Board received additional medical evidence consisting of private treatment records from River Park Hospital dated from September 2002 to April 2004.  Although that evidence was not accompanied by a signed waiver of RO consideration, the non-duplicative portions of that evidence relate only to the severity of the Veteran's disability, and not to its etiology.  Accordingly, and in light of the Board's favorable disposition of the Veteran's claim, a remand of this matter for RO consideration is unnecessary.  See 38 C.F.R. § 20.1304(c) (2010).

As to other evidence received since March 2008, including an October 2010 report from the Haymount Institute for Psychological Assessment, a March 2011 report from Stephen C. Dudley, M.D., and a July 2011 report from an independent medical expert (IME) at the University of Wisconsin, the Veteran's attorney has explicitly waived initial RO consideration of that evidence.  All of this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  In April 1982, the Veteran received a bad conduct discharge by reason of a sentence of a general court martial for the period of service from February 1980 to April 1982, the period that is the basis of his claim for service connection

3.  The competent opinion evidence on the question of whether the Veteran was insane at the time of the offenses that resulted in his bad conduct discharge is, at least, in relative equipoise.

4.  The Veteran currently has as acquired psychiatric disorder, most recently diagnosed as schizophrenia, bipolar type, and the competent opinion evidence on the question of whether the Veteran's current disorder is etiologically related to service is, at least, in relative equipoise.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the discharge from his February 1980 to April 1984 period of service does not constitute a bar to his receipt of VA compensation benefits based on that period of service.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2002 & Supp. 2010); 38 C.F.R. § 3.12, 3.354 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, most recently diagnosed as schizophrenia, bipolar type, are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the Veteran's claim, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

II.  The Merits of the Appeal

A.  Factual Background

The Veteran served on active duty in the U.S. Army from June 1975 to February 1980.  There are no indications that any disciplinary action was taken against him during this period of service.

In November 1975, the Veteran received a Letter of Appreciation acknowledging his outstanding and loyal support during a period of advanced individual training.  In May 1977, the Veteran was treated for a laceration of the chin, reportedly sustained in an altercation.  In January 1978, he received a Letter of Appreciation commending him for his dedication, professionalism, and hard work.

In July 1978, the Veteran was treated after a reported altercation with military police officers.  In October 1979, he received a Letter of Appreciation noting his devotion to his job, and the resulting compliments from personnel.  He was honorably discharged on February 27, 1980.

The Veteran immediately reenlisted in the Army on February 28, 1980.  In March 1980, he received a Letter of Commendation expressing appreciation for his hard work, dedication to duty, and attention to detail in helping to prepare for an annual inspection.  He also received a Certificate of Achievement for outstanding performance as a driver.

In May 1980, the Veteran was reassigned to Korea.  He was promoted that same month.  Thereafter, a March 1981 General Court-Martial Order reflects that, in December 1980, he was convicted of offenses that were committed in June 1980 (purchasing exchange and Class VI merchandise in quantities and dollar amount exceeding the monthly quantity and dollar limitations therefor), September 1980 (two periods of absence without leave), and October 1980 (disobeying a superior officer, offering violence against a superior officer, escape from custody, unlawful entry (of a dwelling, and of the Camp Howze Area NCO Open Mess Office Compound), and four instances of absence from duty).  He was sentenced to a reduction in rank (to private), forfeiture of pay and allowances, confinement at hard labor for 24 months, and a bad conduct discharge.  An October 1980 pre-confinement physical shows that he was medically cleared for confinement, with no history of high blood pressure, seizures, heart disease, or diabetes, and no medications.  He was discharged from service, effective April 21, 1982.

None of the Veteran's service treatment records reflect that he complained of, was treated for, or diagnosed with, any sort of psychiatric disability or psychiatric symptoms during service.  The first medical diagnosis of a psychiatric disability is contained in treatment records from an April 1984 VA hospital admission, at which time he was diagnosed with paranoid psychosis and alcoholism.
 
In November 1988, the Veteran testified that he began to develop "nervous problems" while in Korea.  He said that he started drinking in service, that he was under a lot of stress, and that he got nervous around his superiors.  He stated, "I was sort of getting wild, fighting, and carrying on.  Then I started doing all kinds of weird things."

In April 2004, the Veteran testified that he was "stressed out" during service in 1980, and began to have hallucinations.  That same month, a private physician, Jay Hughes, M.D., opined that the Veteran's statements to the effect that he began having symptoms of schizophrenia during service was in keeping with the natural course of schizophrenia, which usually begins in early adulthood.

In a September 2004 report, a private psychiatrist, Bobby Miller, M.D., opined that, during the time of the Veteran's service in Korea, he was actively suffering from psychiatric symptoms consistent with a thought disorder that negatively impacted upon his ability to function in the military and significantly impacted upon his actions culminating in his court-martial, imprisonment, and bad conduct discharge.  In the background to the report, it was noted that the Veteran felt that his psychiatric problems started to surface in the military, while in Korea.  The Veteran related that he had not been diagnosed with bipolar disorder until after service, and denied auditory hallucinations until "8-10 years ago."  He also reported that he drank beer every other day and that he had experimented with rock cocaine "a long time ago."

Based on his examination and interview of the Veteran, and his review of some, but not all, of the Veteran's medical records, Dr. Miller concluded that the Veteran had ideas of reference and persecution in high school, with disorganized thoughts and a "racing mind"; that he had difficulty being in a barracks situation with other men during service, feeling uncomfortable in crowds and that they were talking about him; and that he self medicated with alcohol, with his alcohol abuse becoming more profound in Korea.  He listed three instances described by the Veteran that "typify and verify" the psychiatric symptoms the Veteran was suffering at the time of his service in Korea: (1) an incident in which the Veteran was order to leave the demilitarized zone (DMZ) after he became agitated and paranoid, convinced that a North Korean soldier was conferring with others about shooting him; (2) an instance in which he thought that his mother was dying and went absent without leave (AWOL) in an effort to obtain transportation back to West Virginia; and (3) an incident in which he was manifesting unusual thoughts and behavior in the motor pool.

Dr. Miller noted the Veteran's deteriorating psychiatric condition since service, and concluded that the psychiatric symptoms he evidenced in Korea represented the same constellation of symptoms consistent with his current psychiatric diagnosis.  He concluded that there was credible medical and psychiatric evidence that the Veteran was suffering from the early stages of schizoaffective disorder while in Korea, and that it impaired his behavior, thoughts, and judgment to such an extent that he was not able to be compliant with the rules and regulations necessary to be an obedient soldier.  He stated, "[The Veteran's] illness at that time, when placed in context, gives a possible explanation as to the series of events which eventually led to his bad conduct discharge."  Dr. Miller erroneously noted that the Veteran had first been diagnosed with a mental disorder in 1982 (rather than 1984, as noted above).

In a November 2004 addendum, Dr. Miller clarified his opinion.  He opined that the Veteran was suffering from a prodrome of schizophrenia while on active duty in Korea, prior to his violation of the military code; that his evolving psychotic illness was a contributing factor to his behaviors resulting in his in-service incarceration; and that it was his thought disorder, manifested subsequently by more severe symptoms, that "strongly influenced the initiation, perpetuation and eventual fruition of his dishonorable discharge."

In an undated statement from the Veteran's sister, she reported that the Veteran was very fidgety in the weeks after his release from Fort Leavenworth, during the 1982-83 time frame.  She also said that he had been drinking a lot at that time, neglecting his hygiene, and getting into conflicts with family members, and that he had attempted to choke her on one occasion.

In a January 2007 statement from the Veteran's brother, he reported that he had never really observed anything abnormal about the Veteran in his younger years, but that he had something wrong with him when he came home from Fort Leavenworth.  The brother reported that the Veteran had a strange look, like he did not have any love or compassion in him, and that he appeared as though he was ready to hurt someone.  The brother also reported that the Veteran abused a girlfriend, broke a window in a door in the brother's home, and attempted to choke his sister.

Also in January 2007, a private practitioner, Steven R. Edelman, MA, HSP-PA, examined the Veteran.  He concluded that the Veteran had a history of psychiatric problems, and below average reasoning ability, and that, "A number of situations he faced in the military were likely to have worsened the behavioral manifestations of his condition."

In August 2007, a VA forensic psychiatrist reviewed the Veteran's claims file and rendered an opinion that the Veteran, "by the standard of 'at least as likely as not,' and with reasonable medical certainty, was not insane, as defined by 38 C.F.R. § 3.354(a), during the period from June through October 1980, when he committed the acts for which he was convicted by court[-]martial."  In explaining the reasons for this conclusion, the VA physician recounted the specific in-service infractions of the Veteran, and noted that the question at issue was whether the actions for which the Veteran was convicted by court-martial were the product of a mental disease, which would not include behaviors due to being "psychopathic" (antisocial personality disorder) or voluntary intoxication.

According to the VA physician, under these circumstances, one would look for evidence that the Veteran suffered from delusions or a mood disorder or other evidence of impaired functioning at the time.  He indicated that apparent motive, or lack thereof, and the nature of the actions (for example, illogical or bizarre behaviors) were key in teasing out the state of mind just prior to, and at the time of, the committed offense.

The VA physician noted that there was no evidence that the Veteran was suffering from delusions or hallucinations or other signs of psychosis at the time he committed the acts for which he was convicted by court-martial.  He noted that there were no statements from witnesses who could speak to the Veteran's state of mind at the time, and that his service medical records showed no treatment or diagnosis for a psychiatric disorder; although there was evidence showing treatment for injuries from a fight in 1977 and from being handcuffed by military police in 1978.  Moreover, he noted that the first evidence of treatment for a psychiatric condition was in 1984.  The VA physician reviewed the Veteran's hearing testimony describing his behavior during service, and concluded that there was nothing about the nature of the Veteran's actions in 1980 which would support that they were the product of a mental illness.  In the VA physician's opinion, the Veteran's absences from duty and criminal behavior were most likely related to his alcohol use/abuse, and having a girlfriend in Korea with whom he wished to spend time, and were not bizarre or related to a delusional process.

The VA physician also reviewed the post-service medical evidence since 1984 and specifically rejected Dr. Miller's finding that the Veteran suffered from schizophrenia that had its onset in service.  The VA physician reviewed the post-service medical evidence and concluded that the evidence contained diagnoses of multiple psychiatric disabilities and of continued substance abuse, with the latter being most consistent with the deteriorating course of the Veteran's mental state over the years.  The VA physician noted that it was not clear that Dr. Miller had access to all of the medical records in the Veteran's claims file, that Dr. Miller relied heavily on the Veteran's account of the past, and the Veteran's current symptoms of mental illness, to support his conclusion that the Veteran suffered from schizophrenia in 1980, when he committed the acts for which he was convicted by court-martial.  The VA physician noted that, contrary to Dr. Miller's opinion, there was no evidence that the Veteran suffered from a thought disorder at that time, and, in any event, a thought disorder does not equate with a mental disease and would not meet the definition of "insane" in 38 C.F.R. § 3.354.

In October 2010, the Veteran underwent private evaluation at the Haymount Institute for Psychological Assessment.  The examiner noted the Veteran's assertion that he was "insane" during service, that his time in service was stressful and traumatic, and that he attributed his bad conduct discharge to an undetected mental illness that was later discovered.  The examiner also noted the Veteran's report that, while on active duty, he was sent to a chief warrant officer, but not to a psychiatrist or psychologist, "because I was acting evil all the time," and the Veteran's statements to the effect that he had used alcohol, marijuana, and cocaine in the past.

Following examination and testing, and review of some, but not all, of the Veteran's medical records, the examiner concluded that the past diagnosis of schizoaffective disorder, bipolar type, was accurate.  The examiner opined that there was no definitive way to determine whether the Veteran's discharge from the military was directly associated with an undetected mental illness; however, based on statistical probabilities, it was certainly likely, inasmuch as the typical age of onset for individuals with schizoaffective disorder tends to be in the late teens and early 20s.  The examiner stated that there was "strong evidence to suggest that mental illness was at least a contributing factor in [the Veteran's] aberrant behavior during his military service, and is likely responsible for some of the cognitive decline that subsequently ensued and is presently impacting."  The report erroneously noted that the Veteran was diagnosed with paranoid psychosis and PTSD during service.

In a March 2011 report, Stephen C. Dudley, M.D., indicated that he had been treating the Veteran for schizophrenia, bipolar type.  Dr. Dudley stated, "It is my clinical opinion that [the Veteran] is mentally ill and based on reading a preponderance of evidence and medical records was most likely mentally ill/insane when he served in the military."

In July 2011, the Board obtained an opinion from an IME at the University of Wisconsin.  After reviewing the Veteran's VA claims files, including evidence of the offenses of which he was convicted in 1980, evidence of diagnosis of a persistent psychotic disorder beginning in 1984, and lay statements and testimony with respect to in-service and post-service symptomatology, the IME stated, in part:

Putting this all [the evidence] together it seems highly believabl[e] that the Veteran . . . was having distorted thinking in 1980 at the time when his behavior led to his court-martial.  While it is likely that his problems with thought and function and his hallucinations were exacerbated by his substance use, it is most likely that they were causally connected to early signs of his developing mental illness.  The change in his ability to function from his pre[-]1980 through his post[-]1980 period, while again complicated by his substance abuse, would support that he was developing a psychotic disorder that has continued to the current time.

I think that the preponderance of the evidence would clearly suggest that he was developing a psychotic disorder by 1980.  This may have been exacerbated by his substance use and by the stress that he was under in the service.  I believe it very likely that he was suffering from a variety of cognitive distortions at the time of his court-martial.  It seems very likely that his current disability started while he was in the service even if it was not diagnosed or treated at the time.

The definition of insanity as used in VA regulations . . . is significantly different than the definition used in criminal proceedings in my state of Wisconsin.  It is my opinion that he was insane as defined by VA regulations.  I believe it most likely that his aberrant behavior in 1980 was an example of the early signs of a disease causing "more or less prolonged deviation from his normal method of behavior."

I also believe that his current disability is directly related to this illness that initially developed while he was still in the service.

In arriving at his conclusions, the IME noted, among other things, that is generally accepted that most people who develop schizophrenia or schizoaffective disorder develop functional problems a considerable period of time before the psychotic illness becomes clearly manifest; that it is common for people to live with psychotic symptoms for a significant period of time before the disorder is formally recognized; and that the Veteran's report of in-service symptoms was consistent with his later diagnosis.




B.  Analysis

As noted above, the Veteran received an honorable discharge for active service from June 1975 to February 1980.  However, he received a bad conduct discharge for his period of service from February 1980 to April 1982, following conviction by a general court-martial.  He is seeking service connection based on the latter period of service.

1.  Insanity

Under the provisions of 38 U.S.C.A. § 5303, the discharge or dismissal by reason of the sentence of a general court-martial of any person from the Armed Forces shall bar all rights of such person under laws administered by VA based upon the period of service from which he or she was so discharged or dismissed.  However, if it is established to the satisfaction of VA that, at the time of the commission of an offense leading to a person's court-martial or discharge, that the person was insane, such person shall not be precluded from benefits based upon the period of service from which he or she was separated.

Under the provisions of 38 C.F.R. § 3.354(a), an "insane" person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

Under the provisions of 38 C.F.R. § 3.354(b), when VA is concerned with determining whether a veteran was insane at the time that he committed an offense leading to his court-martial, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of that section as cited above.

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran was insane at the time of the offenses that resulted in his bad conduct discharge.

As noted above, the record contains conflicting opinions as to the Veteran's likely psychiatric condition during service.  The reports from Drs. Hughes, Miller, Edelman, and Dudley, from the Haymount Institute for Psychological Assessment, and from the IME at the University of Wisconsin all indicate, in effect, that the Veteran was insane, and/or suffered from a psychiatrically diminished capacity, as a result of psychiatric disability at the time he committed the offenses in question.  The August 2007 VA forensic psychiatrist, on the other hand, has opined that that the Veteran was not insane at that time.

Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

In this case, the Board finds the opinions contained in the reports from Drs. Hughes, Edelman, and Dudley, and from the Haymount Institute for Psychological Assessment, to be of only limited probative value.  Neither Dr. Hughes nor Dr. Edleman, nor the report from the Haymount Institute for Psychological Assessment, directly addresses the question of whether the Veteran was "insane" during the time frame(s) in question, as that term is defined by VA.  Further, the report from Haymount Institute for Psychological Assessment erroneously noted that the Veteran had been diagnosed with paranoid psychosis and PTSD during service, and the report from Dr. Dudley, while containing an opinion that the Veteran was insane during service, contains no rationale for that conclusion.

The opinions from Dr. Miller, the August 2007 VA examiner, and the July 2011 IME, in contrast, all address the question of insanity, with supporting rationale.  Dr. Miller's opinion is somewhat less probative than the other two opinions, inasmuch as his opinion appears to have been based, in part, on the erroneous observation that a psychiatric disability was first formally diagnosed in 1982; the same year that the Veteran was discharged from service.

With respect to the opinions from the August 2007 VA examiner and the July 2011 IME-each of which arrived at opposing conclusions-the Board finds that both opinions are entitled to significant probative value.  Both examiners had access to the claims file, took note of the relevant facts, provided an explicit opinion on the question of insanity, and advanced adequate reasons their conclusions.  As such, the Board finds that the competent opinion evidence on the question of whether the Veteran was insane at the time of the offenses that resulted in his bad conduct discharge is, at least, in relative equipoise.

When, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

In light of the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was insane at the time of the offenses that resulted in his court-martial and bad conduct discharge.  Thus, the discharge from his February 1980 to April 1984 period of service does not constitute a bar to his receipt of VA compensation benefits based on that period of service.

2.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt, the Board finds that the competent opinion evidence on the question of whether the Veteran has a current acquired psychiatric disorder that is etiologically related to service is, at least, in relative equipoise.

As noted above, the record contains conflicting opinions as to the Veteran's psychiatric condition in service.  The reports from Drs. Hughes, Miller, Edelman, and Dudley, from the Haymount Institute for Psychological Assessment, and from the IME at the University of Wisconsin all indicate, in effect, that the Veteran's current psychiatric disorder-most recently diagnosed as schizophrenia, bipolar type-likely had its onset in service.  The August 2007 VA forensic psychiatrist, on the other hand, has opined that the Veteran's disorder is not attributable to service.

For reasons described previously, the Board finds the opinions from the August 2007 VA examiner and the July 2011 IME the most probative opinions of record.  Both examiners had access to the claims file, took note of the relevant facts, provided an explicit opinion on the question of nexus, and advanced adequate reasons their opposing conclusions.  As such, the Board finds that the competent opinion evidence on the question of whether the Veteran's current disorder is etiologically related to service is, at least, in relative equipoise.

When, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

In light of the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has an acquired psychiatric disorder-currently diagnosed as schizophrenia, bipolar type-that is etiologically related to service; hence, the criteria for service connection are met.


ORDER

Service connection for an acquired psychiatric disorder, most recently diagnosed as schizophrenia, bipolar type, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


